DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 have been examined and are pending.

Claim Objections
Claim 22 is objected to because it repeats the period at the end. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 11, 12, 13, 17, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20030221162 A1, hereinafter Sridhar, in view of Pub. No.: US 20160140626 A1, hereinafter Agarwal.

As per claim 1, Sridhar discloses A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: 
modeling a webpage as a random field, wherein the random field comprises an undirected graph comprising nodes and edges (par. 77 where nondirectional links between nodes discloses the claimed random field comprising an undirected graph and par. 45, 66, 72 discloses modeling a webpage as claimed); 
identifying a cyclic dependency in the undirected graph wherein the cyclic dependency involves at least three of the nodes (see mapping above including at least par. 88); 
breaking one or more of the edges of the undirected graph that connects the at least three of the nodes in the cyclic dependency (see mapping above including at least par. 88); 
Sridhar does not explicitly state, however Agarwal, in the related field of endeavor of displaying data discloses after breaking the one or more of the edges, determining a probability of the webpage having exceeded a predetermined threshold based on compatibility functions of the edges (see Sridhar par. 88 for edges and breaking edges and see Agarwal, pars. 37, 38, 51, 52 for the rest of the limitation).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Agarwal’s teaching would have allowed Sridhar’s method to place objects in a more relevant manner as indicated in par. 37: “Based on an algorithm and thresholds, the likelihood of future failures for the particular selector on particular URL, group, and/or block can be calculated. These measurements can be used to prevent further failures. For example, the web-page publisher can be notified to create alternative placement of said selectors.”
sending instructions to display the webpage based at least in part on the probability of the webpage having exceeded the predetermined threshold (Sridhar, par. 66, 72 and Agarwal, pars. 37, 38, 51, 52).

As per claim 2, Sridhar in view of Agarwal discloses the system of claim 1, wherein the cyclic dependency in the undirected graph comprises a set of nodes that influence more than one of the at least three of the nodes in the undirected graph, wherein a first node influences both a second node and a third node, and wherein the third node influences both the first node and the second node (Sridhar, par. 88 wherein references and nodes linking to one another are “influences” as claimed). 

As per claim 6, Sridhar in view of Agarwal discloses the system of claim 1, wherein breaking the one or more of the edges of the undirected graph comprises: breaking the one or more edges of the undirected graph connecting a pair of nodes of the at least three of the nodes representing content located below a fold of the webpage (see Sridhar at least pars. 45 and 88 wherein the desired data output / data view is automatically generated which includes removing loop errors from the graph model before the output is made visible to the user (i.e. located “below a fold” of the webpage)).

As per claim 7, Sridhar in view of Agarwal discloses the system of claim 1, wherein the computing instructions are further configured to run on the one or more processors and perform: detecting a dead lock configuration between a first zone of a first node adjacent to a second zone of a second node in the undirected graph, wherein the first zone and the second zone are incompatible zones (see Agarwal as cited above including at least pars. 50-52).

As per claim 11, Sridhar in view of Agarwal discloses The system of claim 1, wherein the compatibility functions quantify compatibility of the edges based on one or more goodness functions of pairs of the nodes (see Agarwal, pars. 37, 38, 51, 52 and rationale to combine as provided in the rejection of claim 1).

As per claims 12, 13, 17, 18 and 22, they are analogous to claims above and are therefore likewise rejected.

Allowable Subject Matter
Claims 3-5, 8-10, 14-16 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20150066597
Pars. 42-47
Webpage layout display probability distribution
20140040300
Pars. 36-45, 94-95
Graph based webpage page displays
6237006
Fig.’s 14-16
Graphically representing web sites and hierarchical node structures





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154